                                         Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 1 of 9



                             BARSHAY SANDERS, PLLC
                         1   Craig B. Sanders
                             100 Garden City Plaza, Suite 500
                         2   Garden City, NY 11530
                             Tel: (516) 203-7600
                         3   Email: csanders@barshaysanders.com
                         4   Attorneys for Plaintiff
                             File No.: 121847
                         5
                         6                             UNITED STATES DISTRICT COURT
                                                      WESTERN DISTRICT OF WASHINGTON
                         7
                         8
                                Carolyn Wohr,
                         9
                                                          Plaintiff,              Case No:
                        10
BARSHAY SANDERS, PLLC




                                         v.                                       COMPLAINT
                        11
                        12      CharityUSA.Com LLC,                               DEMAND FOR JURY TRIAL

                        13                             Defendant.
                        14
                        15
                                    Plaintiff Carolyn Wohr (“Plaintiff”), by and through its undersigned counsel, for its
                        16
                             Complaint against Defendant CharityUSA.Com LLC (“Defendant”) states and alleges as
                        17
                             follows:
                        18
                                                                       INTRODUCTION
                        19
                                    1.        This action seeks to recover damages for copyright infringement.
                        20
                        21          2.        Plaintiff herein provides photographic images and owns the rights to these

                        22   photographs which Plaintiff licenses for various uses including online and print publications.

                        23          3.        Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                        24   photographs and many others are the subject of pending copyright applications.

                        25          4.        Defendant        owns     and     operates     a     website       known     as

                        26   blog.theanimalrescuesite.greatergood.com (the “Website”).
                        27          5.        Defendant, without permission or authorization from Plaintiff actively copied,
                        28   stored, and/or displayed Plaintiff's photographs on the Website and engaged in this


                                                                                  1
                                                                       PLAINTIFF'S COMPLAINT
                                          Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 2 of 9




                         1   misconduct knowingly and in violation of the United States copyright laws.
                         2                                              PARTIES
                         3           6.      Plaintiff Carolyn Wohr is an individual who is a citizen of the State of Texas
                         4   and maintains a principal place of business at 715 Lakeland Road, Lake Dallas, Texas, 75065
                         5   in Denton County, Texas.
                         6           7.      On information and belief, Defendant CharityUSA.Com LLC, is a Minnesota
                         7
                             limited liability company with a principal place of business at 600 University St., Suite 100,
                         8
                             Seattle, Washington 98101 in King County, Washington and is liable and responsible to
                         9
                             Plaintiff based on the facts herein alleged.
                        10
BARSHAY SANDERS, PLLC




                                                            JURISDICTION AND VENUE
                        11
                                    8.       This Court has subject matter jurisdiction over the federal copyright
                        12
                             infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.
                        13
                                     9.      This Court has personal jurisdiction over CharityUSA.Com LLC because it
                        14
                             maintains its principal place of business in Washington.
                        15
                                     10.     Venue is proper under 28 U.S.C. §1391(a)(2) because CharityUSA.Com LLC
                        16
                             does business in this Judicial District and/or because a substantial part of the events or
                        17
                             omissions giving rise to the claim occurred in this Judicial District.
                        18
                        19                              FACTS COMMON TO ALL CLAIMS

                        20          11.      Plaintiff is a professional photographer by trade who is the legal and rightful

                        21   owners of photographs which it licenses to online and print publications.

                        22          12.      Plaintiff has invested significant time and money in building Plaintiff's

                        23   photograph portfolio.

                        24          13.      Plaintiff has obtained active and valid copyright registrations from the United
                        25   States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while
                        26   many others are the subject of pending copyright applications.
                        27          14.      Plaintiff's photographs are original, creative works in which Plaintiff owns
                        28   protectable copyright interests.


                                                                                2
                                                                     PLAINTIFF'S COMPLAINT
                                          Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 3 of 9




                         1            15.    The Website is monetized in that it contains paid advertisements and, on
                         2   information and belief, Defendant generates revenue from these activities.
                         3            16.    On August 1, 2018 Plaintiff Carolyn Wohr authored a photograph of her dog,
                         4   Baloo, running through an outdoor sprinkler (“Photograph 1”). A copy of Photograph 1 is
                         5   attached hereto collectively as Exhibit 1.
                         6            17.    Plaintiff applied to the USCO to register Photograph 1 on October 23, 2018
                         7
                             under Application No. 1-7066434833.
                         8
                                      18.    Photograph 1 was registered by USCO on October 23, 2018 under Registration
                         9
                             No. VA 2-123-365.
                        10
BARSHAY SANDERS, PLLC




                                      19.    On December 24, 2018, Plaintiff observed Photograph 1 on the Website. A
                        11
                             copy of screengrab of the Website including Photograph 1 is attached hereto collectively as
                        12
                             Exhibit 2.
                        13
                                      20.    The         Photograph         was          displayed        at      URL:
                        14
                             https://blog.theanimalrescuesite.greatergood.com/dog-drags-sprinkler/?utm_source=ggn-
                        15
                             crosspost&utm_medium=social-fb&utm_content=link&utm_campaign=dog-drags-
                        16
                             sprinkler&utm_term=3331703               and       was         stored        at      URL:
                        17
                             https://d1dd4ethwnlwo2.cloudfront.net/wp-content/uploads/2018/08/dog-drags-sprinkler-
                        18
                        19   3.jpg.

                        20            21.    On August 1, 2018 Plaintiff Carolyn Wohr authored a photograph of her dog,

                        21   Baloo, carrying an outdoor sprinkler (“Photograph 2”). A copy of Photograph 2 is attached

                        22   hereto collectively as Exhibit 1.

                        23            22.    Plaintiff applied to the USCO to register Photograph 2 on October 23, 2018

                        24   under Application No. 1-7066434833.
                        25            23.    Photograph 2 was registered by USCO on October 23, 2018 under Registration
                        26   No. VA 2-123-365.
                        27            24.    On December 24, 2018, Plaintiff observed Photograph 2 on the Website. A
                        28   copy of screengrab of the Website including Photograph 2 is attached hereto collectively as


                                                                               3
                                                                    PLAINTIFF'S COMPLAINT
                                          Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 4 of 9




                         1   Exhibit 2.
                         2           25.     The         Photograph         was        displayed        at           URL:
                         3   https://blog.theanimalrescuesite.greatergood.com/dog-drags-sprinkler/?utm_source=ggn-
                         4   crosspost&utm_medium=social-fb&utm_content=link&utm_campaign=dog-drags-
                         5   sprinkler&utm_term=3331703             and       was           stored      at           URL:
                         6   https://d1dd4ethwnlwo2.cloudfront.net/wp-content/uploads/2018/08/dog-drags-sprinkler-4.jpg.
                         7
                                     26.     On July 18, 2018 Plaintiff Carolyn Wohr authored a photograph of her dog,
                         8
                             Baloo, using an outdoor sprinkler inside a home (“Photograph 3”). A copy of Photograph 3 is
                         9
                             attached hereto collectively as Exhibit 1.
                        10
BARSHAY SANDERS, PLLC




                                     27.     Plaintiff applied to the USCO to register Photograph 3 on August 13, 2018
                        11
                             under Application No. 1-6857820671.
                        12
                                     28.     Photograph 3 was registered by USCO on August 13, 2018 under Registration
                        13
                             No. VA 2-116-086.
                        14
                                     29.     On December 24, 2018, Plaintiff observed Photograph 3 on the Website. A
                        15
                             copy of screengrab of the Website including Photograph 3 is attached hereto collectively as
                        16
                             Exhibit 2.
                        17
                                     30.     The         Photograph         was        displayed        at           URL:
                        18
                        19   https://blog.theanimalrescuesite.greatergood.com/dog-drags-sprinkler/?utm_source=ggn-

                        20   crosspost&utm_medium=social-fb&utm_content=link&utm_campaign=dog-drags-

                        21   sprinkler&utm_term=3331703               and      was          stored      at           URL:

                        22   https://d1dd4ethwnlwo2.cloudfront.net/wp-content/uploads/2018/08/dog-drags-sprinkler-

                        23   feature.jpg .

                        24           31.     On August 1, 2018 Plaintiff Carolyn Wohr authored a photograph of her dog,
                        25   Baloo, jumping over an outdoor sprinkler (“Photograph 4”). A copy of Photograph 4 is
                        26   attached hereto collectively as Exhibit 1.
                        27           32.     Plaintiff applied to the USCO to register Photograph 4 on October 23, 2018
                        28   under Application No. 1-7066434833.


                                                                               4
                                                                    PLAINTIFF'S COMPLAINT
                                          Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 5 of 9




                         1             33.   Photograph 4 was registered by USCO on October 23, 2018 under Registration
                         2   No. VA 2-123-365.
                         3             34.   On December 24, 2018, Plaintiff observed Photograph 4 on the Website. A
                         4   copy of screengrab of the Website including Photograph 4 is attached hereto collectively as
                         5   Exhibit 2.
                         6             35.   The         Photograph          was          displayed         at         URL:
                         7
                             https://blog.theanimalrescuesite.greatergood.com/dog-drags-sprinkler/?utm_source=ggn-
                         8
                             crosspost&utm_medium=social-fb&utm_content=link&utm_campaign=dog-drags-
                         9
                             sprinkler&utm_term=3331703               and        was          stored        at         URL:
                        10
BARSHAY SANDERS, PLLC




                             https://d1dd4ethwnlwo2.cloudfront.net/wp-content/uploads/2018/08/dog-drags-sprinkler-
                        11
                             4.jpg .
                        12
                                       36.   Without permission or authorization from Plaintiff, Defendant volitionally
                        13
                             selected, copied, stored and displayed each of Plaintiff copyright protected photographs
                        14
                             (hereinafter collectively referred to as “Photographs”), as set forth in Exhibit “1” which is
                        15
                             annexed hereto and incorporated in its entirety herein, on the Website.
                        16
                                       37.   On information and belief, the Photographs were copied, stored and/or
                        17
                             displayed without license or permission, thereby infringing on Plaintiff's copyrights
                        18
                        19   (hereinafter singularly the “Infringement” and collectively the “Infringements”).

                        20             38.   Each Infringement includes a URL (“Uniform Resource Locator”) for a fixed

                        21   tangible medium of expression that was sufficiently permanent or stable to permit it to be

                        22   communicated for a period of more than transitory duration and therefore constitutes a

                        23   specific infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc. 508 F.3d 1146,

                        24   1160 (9th Cir. 2007).
                        25             39.   Each Infringement is an exact copy of the entirety of Plaintiff's original image
                        26   that was directly copied and stored by Defendant on the Website.
                        27             40.   On information and belief, Defendant takes an active and pervasive role in the
                        28   content posted on its Website, including, but not limited to copying, posting, selecting,


                                                                               5
                                                                    PLAINTIFF'S COMPLAINT
                                       Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 6 of 9




                         1   commenting on and/or displaying images including but not limited to Plaintiff's Photographs.
                         2          41.     On information and belief, Defendant directly contributes to the content posted
                         3   on the Website by, inter alia, directly employing reporters, authors and edits as its agents,
                         4   including but not limited to Andrea Powell who is described as an “author” on Defendant’s
                         5   website ( https://blog.theanimalrescuesite.greatergood.com/author/606239/) (“Employees”).
                         6          42.     On information and belief, at all material times the Employees were acting
                         7
                             within the course and scope of their employment when they posted the Infringements.
                         8
                                    43.     On information and belief, at all material times the Employees were acting
                         9
                             within the course and scope of their agency when they posted the Infringements.
                        10
BARSHAY SANDERS, PLLC




                                    44.     On information and belief, the Photographs were willfully and volitionally
                        11
                             posted to the Website by Defendant.
                        12
                                    45.     On information and belief, Defendant is not registered with the United States
                        13
                             Copyright Office pursuant to 17 U.S.C. §512.
                        14
                                    46.     On information and belief, the Infringement were not posted at the direction of
                        15
                             a “user” as that term is defined in 17 U.S.C. §512(c).
                        16
                                    47.     On information and belief, Defendant was aware of facts or circumstances
                        17
                             from which the determination regarding the Infringement was apparent. Defendant cannot
                        18
                        19   claim that it was aware of the infringing activities, including the specific Infringement which

                        20   form the basis of this complaint, since such a claim would amount to only willful blindness to

                        21   the Infringement on the part of Defendant.

                        22          48.     On information and belief, Defendant engaged in the Infringements knowingly

                        23   and in violation of applicable United States Copyright Laws.

                        24          49.     On information and belief, Defendant had complete control over and actively
                        25   reviewed and monitored the content posted on the Website.
                        26          50.     On information and belief, Defendant has the legal right and ability to control
                        27   and limit the infringing activities on its Website and exercised and/or had the right and ability
                        28   to exercise such right.


                                                                               6
                                                                    PLAINTIFF'S COMPLAINT
                                       Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 7 of 9




                         1          51.     On information and belief, Defendant monitors the content on its Website.
                         2          52.     On information and belief, Defendant has received a financial benefit directly
                         3   attributable to the Infringements.
                         4          53.     On information and belief, the Infringements increased traffic to the Website
                         5   and, in turn, caused Defendant to realize an increase its advertising revenues and/or
                         6   merchandise sales.
                         7
                                    54.     On information and belief, a large number of people have viewed the unlawful
                         8
                             copies of the Photograph on the Website.
                         9
                                    55.     On information and belief, Defendant at all times had the ability to stop the
                        10
BARSHAY SANDERS, PLLC




                             reproduction and display of Plaintiff's copyrighted material.
                        11
                                    56.     Defendant's use of the Photographs, if widespread, would harm Plaintiff's
                        12
                             potential market for the Photographs.
                        13
                                    57.     As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                        14
                                                                     FIRST COUNT
                        15
                                                  (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                        16          58.     Plaintiff repeats and incorporates by reference the allegations contained in the
                        17
                             preceding paragraphs, as though set forth in full herein.
                        18
                                    59.     The Photographs are original, creative works in which Plaintiff owns valid
                        19
                             copyright properly registered with the United States Copyright Office.
                        20
                                    60.     Plaintiff has not licensed Defendant the right to use the Photographs in any
                        21
                             manner, nor has Plaintiff assigned any of its exclusive rights in the Copyrights to Defendant.
                        22
                                    61.     Without permission or authorization from Plaintiff and in willful violation of
                        23
                             Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,
                        24
                             reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                        25
                             thereby violating one of Plaintiff's exclusive rights in its copyrights.
                        26
                                    62.     Defendant's reproduction of the Photographs and display of the Photographs on
                        27
                             the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural
                        28


                                                                                7
                                                                     PLAINTIFF'S COMPLAINT
                                         Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 8 of 9




                         1   Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).
                         2             63.    As a result of Defendants' violations of Title 17 of the U.S. Code, Plaintiff is
                         3   entitled to any an award of actual damages and disgorgement of all of Defendant's profits
                         4   attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,
                         5   in the alternative, at Plaintiff's election, an award for statutory damages against each
                         6   Defendant in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. §
                         7
                             504(c).
                         8
                                       64.    As a result of the Defendants' violations of Title 17 of the U.S. Code, the court
                         9
                             in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and
                        10
BARSHAY SANDERS, PLLC




                             costs pursuant to 17 U.S.C § 505 from Defendants.
                        11
                                       65.    As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is
                        12
                             entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17
                        13
                             U.S.C. § 502.
                        14
                                                                      JURY DEMAND
                        15
                                       66.    Plaintiff hereby demands a trial of this action by jury.
                        16
                        17
                                                                  PRAYER FOR RELIEF
                        18
                        19             WHEREFORE Plaintiff respectfully requests judgment as follows:

                        20             That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                        21   rights to the Photographs in violation of 17 U.S.C. §501 et seq. and award damages and

                        22   monetary relief as follows:

                        23                    a.     finding that Defendants infringed Plaintiff's copyright interest in the

                        24                           Photograph by copying and displaying without a license or consent;
                        25                    b.     for an award of actual damages and disgorgement of all of Defendant's
                        26                           profits attributable to the infringements as provided by 17 U.S.C. § 504
                        27                           in an amount to be proven or, in the alternative, at Plaintiff's election,
                        28                           an award for statutory damages against each Defendant in an amount


                                                                                 8
                                                                      PLAINTIFF'S COMPLAINT
                                     Case 2:21-cv-00761 Document 1 Filed 06/09/21 Page 9 of 9




                         1                      up to $150,000.00 for each infringement pursuant to 17 U.S.C. §
                         2                      504(c), whichever is larger;
                         3               c.     for an award of actual damages or, in the alternative, statutory damages
                         4                      against each Defendant in an amount up to $25,000.00 for each
                         5                      falsification or removal of copyright management information pursuant
                         6                      to 17 U.S.C. § 1202;
                         7
                                         d.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendants from
                         8
                                                any infringing use of any of Plaintiff's works;
                         9
                                         e.     for costs of litigation and reasonable attorney's fees against Defendant
                        10
BARSHAY SANDERS, PLLC




                                                pursuant to 17 U.S.C. § 505;
                        11
                                         f.     for pre judgment interest as permitted by law; and
                        12
                                         g.     for any other relief the Court deems just and proper.
                        13
                        14   DATED: June 8, 2021

                        15                                             BARSHAY SANDERS, PLLC
                        16                                             By:     /s/ Craig B. Sanders
                        17                                             Craig B. Sanders, Esq.
                                                                       100 Garden City Plaza, Suite 500
                        18                                             Garden City, NY 11530
                                                                       Tel: (516) 203-7600
                        19                                             Email: csanders@barshaysanders.com
                        20                                             Attorneys for Plaintiff
                                                                       File No.: 121847
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28


                                                                           9
                                                                PLAINTIFF'S COMPLAINT
